Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2 line 4 “the AP;” has been amended to --the AP.--

Since there is no claim 5 listed, the application has been as amended as follows:

Claim 6 has been amended to be renumbered to 5 and line 1 “The method of claim 5,” has been amended to --“The method of claim 4,--

Claim 7 has been amended to be renumbered to 6.

Claim 8 has been amended to be renumbered to 7 and line 1 “The Wi-Fi device of claim 7,” has been amended to --The Wi-Fi device of claim 6,”—


Claim 10 has been amended to be renumbered to 9 and line 1 “The Wi-Fi device of claim 8,” has been amended to --The Wi-Fi device of claim 7,”--

Claim 11 has been amended to be renumbered to 10 and line 1 “The Wi-Fi device of claim 8,” has been amended to --The Wi-Fi device of claim 7,”—

Claim 12 has been amended to be renumbered to 11.

Claim 13 has been amended to be renumbered to 12 and line 1 “The method of claim 12,” has been amended to --“The method of claim 11,--

Claim 14 has been amended to be renumbered to 13 and line 1 “The method of claim 12,” has been amended to --“The method of claim 11,--

Claim 15 has been amended to be renumbered to 14 and line 1 “The method of claim 12,” has been amended to --“The method of claim 11,--





Examiner’s Statement of Reasons for Allowance

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

The primary reason independent claim 1 is allowable is because the closest prior art of record, US 10064184 by Jorgovanovic, fails to teach or fairly suggest either alone or in combination with the prior art of record a method to route a Wi-Fi signal from a Wi-Fi device that includes performing a beamforming operation to measure a connection quality for a first sub-path of the plurality of paths, wherein the connection quality comprises Received Signal Strength Indication (RSSI) and Quality Indication (QI); retrieving measured connection quality for a second sub-path of the plurality of paths from a mesh network accessible to the Wi-Fi device; calculating the connection quality of a first path, the first path comprising the first sub-path and the second sub-path, wherein the first sub-path is disposed between the Wi-Fi device and the first client and the second sub-path is disposed between the first client and the AP; and selecting between the first path and a second path for routing the Wi-Fi signal to the AP.

The primary reason independent claim 6 is allowable is because the closest prior art of record, US 10064184 by Jorgovanovic, fails to teach or fairly suggest either alone or in combination with the prior art of record a Wi-Fi device to establish connection with an Access Point (AP) in a Wireless Local Area Network (WLAN) that includes a 

The primary reason independent claim 11 is allowable is because the closest prior art of record, US 10064184 by Jorgovanovic, fails to teach or fairly suggest either alone or in combination with the prior art of record a method to route a Wi-Fi signal in a Wireless Local Area Network (WLAN) that includes beamforming in the direction of a first client to measure Received Signal Strength Indication (RSSI) and Quality Indication (QI) of a path to the first client; retrieving measured RSSI and QI for a second path from a mesh network, wherein the second path is disposed between the first client and an Access Point (AP); calculating the RSSI and QI of a third path, based on the RSSI and QI of the first path and the second path; and selecting between the third path and a fourth path for routing a Wi-Fi signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2014/0098738 - A terminal device preferentially connects to the relay device having the best communication quality based on each of the communication quality information.
 US 10932262 - If a first physical wireless channel is at a lower frequency, such as 2.4 GHz, and the SNR indicates that the link quality is above a first threshold, the unified MAC module 204 may select a 5 GHz channel for a second physical wireless channel.
US 2011/0032881 - setting priorities to a plurality of beam paths capable of establishing a link between a first device and a second device; generating a list of the beam paths to which the priorities are set; and establishing a link between the first device and the second device with reference to the generated list
US 2011/0310748 - A node, access point, and intermediate nodes are each equipped with multiple wireless standards, and a coordinator that sets the network communication paths with communication path information obtained by measuring the state of communication paths in the vicinity of their own respective nodes.
US 10064184 - A media device may choose between a direct configuration (e.g., media device communicates with the remote device directly via a first wireless network associated with the media device) or an indirect configuration (e.g., media device communicates with the remote device via a second wireless network associated with an external access point).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466